 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LONNIE MO’NIQUE WILLIAMS-                           No. 2:21-cv-0229 CKD P
      MOOTRY,
12
                          Plaintiff,
13                                                        ORDER AND
              v.
14                                                        FINDINGS AND RECOMMENDATIONS
      JOSHUA DAVID BENBROOK, et al.,
15
                          Defendants.
16

17

18           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983. Plaintiff requests leave to proceed in forma pauperis. Title 28 U.S.C. § 1915(g)

20   reads as follows:

21                  In no event shall a prisoner bring a civil action . . . [in forma pauperis]
                    if the prisoner has, on 3 or more prior occasions, while incarcerated
22                  or detained in any facility, brought an action or appeal in a court of
                    the United States that was dismissed on the grounds that it is
23                  frivolous, malicious, or fails to state a claim upon which relief may
                    be granted, unless the prisoner is under imminent danger of serious
24                  physical injury.
25           A review of court records reveals that plaintiff was found to have “struck out” in 1:03-cv-

26   6770 REC WMW and judgment in that action was final well before this action was commenced.

27   Plaintiff does not allege plaintiff is under imminent danger of serious physical injury.

28   /////
                                                         1
 1             In light of the foregoing, the court will recommend that plaintiff’s request for leave to

 2   proceed in forma pauperis be denied and plaintiff be granted fourteen days within which to pay

 3   the filing fee for this action. 1

 4             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

 5   court judge to this case; and

 6             IT IS HEREBY RECOMMENDED that:

 7             1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 4) be denied; and

 8             2. Plaintiff be ordered to submit the $402 filing fee for this action within 14 days.

 9             These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, plaintiff may file written objections

12   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

13   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

14   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

15   (9th Cir. 1991).

16   Dated: May 18, 2021
                                                         _____________________________________
17
                                                         CAROLYN K. DELANEY
18                                                       UNITED STATES MAGISTRATE JUDGE

19

20

21   1/kly
     will0229.3k
22

23

24

25

26
     1
27     In a document received by the court on February 26, 2021, plaintiff suggests that $400 was sent
     to the court to partially satisfy the filing fee for this matter. Plaintiff is informed that the court has
28   no record of receiving any such funds.
                                                            2
